EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Page 3
Claim 1, line 2		replace “polymer has” with “polymer having”
Claim 1, line 6		replace “and extender” with “or extender”
Claim 2, line 3		replace “oxide, and” with “oxide, or”

Page 5
Claim 16, line 1	insert “low VOC’ between “wherein the” and “latex”
Claim 16, line 2	insert “composition” after “coating”
Claim 17, line 9	replace “polymer has” with “polymer having”
Claim 17, line 13	replace “and extender” with “or extender”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-4, 6-9, and 13-23 are allowed over the closest references cited below.

The present invention is drawn to a low VOC latex coating composition comprising a polymer obtained from monomers including one or more of a vinyl acetate monomer, an alkyl (meth)acrylate monomer, a styrenic monomer, or combinations thereof together with a urethane (meth)acrylate monomer, the urethane (meth)acrylate monomer providing about 4 to about 15 percent of sterically available hydrogen bonding sites per urethane (meth)acrylate monomer, the urethane (meth)acrylate monomer having the formula:

                
    PNG
    media_image1.png
    63
    161
    media_image1.png
    Greyscale
          ,
    PNG
    media_image2.png
    71
    220
    media_image2.png
    Greyscale
, or                   
                                              
    PNG
    media_image3.png
    65
    245
    media_image3.png
    Greyscale
,
the polymer having a glass transition temperature as measured by differential scanning calorimetry of about 17 ºC or greater and a minimum film forming temperature of about 12 ºC or lower at the same time, water, one or more of inorganic pigment particles, opaque polymer particles, and extender pigment particles, and wherein the low VOC latex coating composition is substantially free of co-solvents, plasticizers, coalescence aids, and mixtures thereof. 

Another embodiment of the invention is a low VOC latex coating composition comprising a polymer obtained from monomers including one or more of a vinyl acetate monomer, an alkyl (meth)acrylate monomer, a styrenic monomer, or combinations thereof together with a urethane (meth)acrylate monomer, the urethane (meth)acrylate monomer providing about 4 to about 15 percent of sterically available hydrogen bonding sites per urethane (meth)acrylate monomer, the polymer having a glass transition temperature as measured by differential scanning calorimetry of about 17 ºC or greater and a minimum film forming temperature of about 12 ºC or lower at the same time, water, one or more of inorganic pigment particles, opaque polymer particles, and 

Soucek et al. (US 2016/0280807) teaches preparation of latex comprising core-shell particles made from a urethane (meth)acrylate monomer with (meth)acrylate ester, (met)acrylic acid, and/or styrenic comonomer.  Reference does not teach claimed low VOC latex coating composition exhibiting a glass transition temperature of about 17 ºC or greater and a minimum film forming temperature of about 12 ºC or lower.  

Kashiwamori et al. (JP 63-162768) teaches a sprayable water-based coating composition comprising a polymer obtained from polymerization of ethyl acrylate, butyl acrylate, styrene, ethyl methacrylate, methacrylic acid, and butylcarbamoyloxyethyl acrylate.  Reference does not teach preparation of a polymer from urethane (meth)acrylate monomer having structures set forth in instant claims, nor does it teach a polymer prepared from vinyl acetate monomer, alkyl (meth)acrylate monomer, and urethane (meth)acrylate monomer.

Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to polymers prepared from urethane (meth)acrylate monomer.  None of these references teaches subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 28, 2021